Citation Nr: 0120168	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1973.

A February 1995 RO rating decision denied service connection 
for a psychiatric disability.  The veteran was notified of 
this determination in February 1995 and he did not appeal.

In October 1997, the veteran submitted an application to 
reopen the claim for service connection for a psychiatric 
disability.  A July 1997 RO rating decision determined that 
there was no new and material evidence to reopen the claim.  
The veteran appealed the July 1997 RO rating decision to the 
Board of Veterans' Appeals (Board), claiming that he had PTSD 
related to service.

In September 2000, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, and the claim was granted to this 
extent.  In September 2000, the Board also remanded the issue 
of service connection for PTSD to the RO for additional 
development and adjudication of the claim on the merits.  An 
April 2001 RO rating decision denied service connection for 
PTSD, and the case was thereafter sent to the Board.


FINDINGS OF FACT


1.  During service, the veteran did not engage in combat with 
the enemy.

2.  There is no credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service in the United States Marine 
Corps from November 1971 to November 1973.

Service personnel documents and the DD Form 214, Report of 
Transfer or Discharge, show that the veteran was awarded the 
National Defense Service Medal.  These records show that his 
principal duty in service was field artillery battery man.  
These documents do not show that he was awarded medals 
denoting combat participation or that he engaged in combat 
with the enemy.

Service medical records show that the veteran was seen in 
September 1973.  It was noted that he was on a drug exemption 
program and that he had had behavior problems ranging from 
cooperative behavior to irrational behavior.  It was noted 
that he had refused to go to work.  The impression was 
probable situational maladjustment in historically immature 
personality.

Service medical records show that the veteran underwent 
psychiatric evaluation in October 1973.  A history of drug 
abuse and of a suicide attempt by overdose of drugs was 
noted.  He reported problems that he wished to keep to 
himself.  He reported harassment by a sergeant and a 
lieutenant.  A good military history was reported until 2 
weeks ago when he was reduced in rank.  He was tense and 
mildly depressed.  The impression was anxiety with mild to 
moderate depression secondary to adult situational reaction 
associated by suicidal ideation and trembling extremities 
(tension).  The service medical records do not show the 
presence of PTSD.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions after service.  
These records do not show the presence of PTSD until the 
1990's.  The more salient medical reports with regard to the 
claim being considered in this appeal are discussed below.

A VA report shows that the veteran was hospitalized from 
September to November 1994.  He was transferred to the 
domiciliary after completing an inpatient sobriety 
maintenance program.  A report of psychiatric counseling on 
October 2 notes that he reported alcohol and drug use that 
was prompted by an incident in service when a friend saved 
his life during a robbery attempt.  He reported being robbed 
and sliced on the neck by 2 robbers when a friend happened to 
be passing by, killed the 2 robbers after they had begged for 
their lives.  He reported not informing anyone about the 
killings and that he carried the guilt of covering up this 
incident.  The assessments were polysubstance abuse, ETOH 
(alcohol) and cocaine; depression; and PTSD not war related.  
A report of his treatment in the mental health unit on 
October 11 shows impressions of non-war related PTSD; and 
ETOH and cocaine abuse.  The psychiatric diagnoses on the 
summary of hospitalization were cocaine abuse, episodic 
alcohol abuse, and episodic marihuana abuse.

A VA summary shows that the veteran was hospitalized from 
December 1996 to January 1997.  He gave a history of alcohol 
use since the age of 10 and of other drugs since the age of 
21.  The Axis I diagnoses were alcohol and cocaine dependence 
and abuse; anxiety disorder not otherwise specified; and 
history of PTSD.

The veteran and his wife testified at a hearing in October 
1997.  The veteran's testimony was to the effect that a 
friend in service named Gooley, who was in his unit, killed 2 
Puerto Ricans around 1973 during a robbery attempt on him 
while he was on temporary duty in that country.  His wife 
testified to the effect that she had met the veteran in 1995 
and had no knowledge of the 1973 service incident.  The 
veteran testified to the effect that he never reported the 
1973 incident to authorities because he wanted to protect his 
fried who had saved his life and that the stress of keeping 
this incident to himself caused his PTSD.

The veteran underwent a VA psychiatric examination in October 
1997.  He reported walking out of a bar in Puerto Rico and as 
he turned the corner, he was approached by 2 people who began 
to rob him.  During the process, a friend came out of the 
building and saw the incident and shot and killed the 2 
robbers.  He reported that this incident occurred in January 
or February 1972 or 1973.  He vowed not to report the 
incident and that he had had nightmares of the incident since 
then.  The Axis I diagnosis was PTSD, chronic.

The veteran underwent psychiatric evaluation at a VA medical 
facility in December 1997.  The Axis I impressions were major 
depressive episode, moderate dependence; and ETOH and cocaine 
dependence in remission.

A report of personal contact shows that the veteran met with 
a VA representative in May 1998.  He reported being 
temporarily stationed in Puerto Rico in January or February 
1973 with a friend named William Gooley who was in his unit.  
During that time they visited a bar of an unknown name on an 
unknown date.  An altercation began outside the bar between 
the veteran and 2 Puerto Ricans.  The veteran reported that 
the Puerto Ricans had attempted to rob him, but his friend, 
William Gooley, arrived during the incident and shot and 
killed one of the robbers and apparently wounded the other.  

In a letter dated in October 2000, the RO asked the 
Commandant of the Marine Corps at the Headquarters United 
States Marine in Quantico, Virginia, to provide information 
to corroborate the veteran's alleged stressor in service.  A 
summary of the veteran's alleged stressor, a copy of the 
veteran's DD Form 214, and copies of his service records were 
sent with this request.  The Commandant was also asked to 
verify the veteran's service in Puerto Rico.

In October 2000, a reply was received from the service 
department to the October 2000 RO letter to the Commandant of 
the Marine Corps.  It was noted that a search of the unit 
diaries revealed the veteran was in Vieques, Puerto Rico, 
from January 17 to February 12, 1973.  The service of a 
William Goolry (Gooley) who the veteran reported had served 
in his unit could not be verified.  A copy of the unit diary 
research was attached and it does not show the name of any 
William Goolry or Gooley, but it does show the name of the 
veteran.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection 
for PTSD.  There is no identified evidence not accounted for 
and an examination has been performed with regard to the 
claim.  The veteran and his representative have been provided 
with a supplemental statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The medical evidence shows a diagnosis of PTSD.  While the 
evidence is unclear as to whether or not the veteran 
currently has this disorder, the Board will leave this matter 
alone and first determine whether there is credible evidence 
of an inservice stressor upon which to base such a diagnosis.

Service documents show that the veteran was awarded the 
National Defense Service Medal, but do not show that he was 
awarded medals for combat participation.  The service 
documents and service medical records do not indicate that he 
engaged in combat with the enemy while in service.  Nor does 
the veteran allege that he engaged in combat with the enemy 
while in service.  After consideration of all the evidence, 
including the veteran's statements and testimony, the Board 
finds that the preponderance of the evidence shows that the 
veteran did not engage in combat with the enemy while in 
service.

Since the veteran did not engage in combat while in service, 
there must be credible supporting evidence to support his 
alleged inservice stressor in order to link any PTSD that may 
be present to an incident of service.  Statements and 
testimony from the veteran alone, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Nor can 
the after-the-fact medical nexus diagnosis of PTSD serve to 
support the actual occurrence of the inservice stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran in statements and testimony asserts that a 
friend, William Gooley, in his unit while in service in 
Puerto Rico in January or February 1973 killed one or 2 
Puerto Ricans who were trying to rob the veteran and that he 
kept the incident to himself in order to protect his friend 
who had saved his life, and that this experience caused his 
PTSD.  In October 2000, the RO attempted to obtain 
information from the service department to corroborate the 
veteran's reported inservice stressor, but the service 
department had no record of a William Gooley who the veteran 
reported had served in his unit in Puerto Rico in January or 
February 1973.  Nor does the record contain other evidence to 
corroborate the veteran's reported inservice stressor.  

After consideration of all the evidence, the Board finds that 
there is no credible supporting evidence of an inservice 
stressor upon which to base a diagnosis of PTSD.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

